  EXHIBIT 10.2

 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the "Agreement"), dated as of May 27, 2020 (the
"Effective Date") is made by and between Rivulet Films, Inc., a Delaware
corporation (the "Company"), Rivulet Media, Inc., a Delaware corporation (the
"Parent") and Paris Film, Inc. with regard to the cash compensation and Rob
Paris (individually) with regard to the stock grant (collectively the
"Employee") c/o Entertainment Law Partners, PC, 2431 San Marco Dr., Los Angeles,
California 90068. The Company, the Parent and Employee are referred to in this
Agreement individually as a "Party" and, collectively, as the "Parties."
 
RECITALS:
 
A. The Company, a wholly owned subsidiary of Parent, is engaged in the business
of providing, creating, developing, producing, and marketing films, movies and
other video productions (the "Business").
 
B. The Company, the Parent and Employee desire to enter into this Agreement to
clarify the terms and conditions of Employee's employment by the Company.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the Parties agree as follows:
 
1.      Employment/Duties. Company agrees to employ Employee in the position of
"President of Rivulet Films" for the Company. Employee will be responsible for
performing those duties, as that position is commonly understood to perform,
that are reasonably assigned to Employee from time to time by the CEO Mike
Witherill of the Company, or by those individuals designated by the CEO to
assign such duties (collectively, the “Services”). The Company will provide
appropriate training to Employee to permit Employee to perform Employee's duties
competently. Employee shall directly report to the CEO.
 
2.      Employment. This Agreement shall commence upon Employee's signature and
receipt of the installation of such compensation (stock options and cash) as
noted in Exhibit "A". Following a six (6) month guaranteed term beginning on
June 1, 2020 (the "Guaranteed Term"), then, following the Guaranteed Term and
issuance of all stock and guaranteed payment per Exhibit “A”, EMPLOYEE AND
COMPANY ACKNOWLEDGE THAT THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY
TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION OF THE
EMPLOYEE, THE COMPANY OR THE COMPANY’S CEO, WITH OR WITHOUT NOTICE. The Parties
agree that the obligations created in Sections 3(b), 6, 7, 9, 10, 11, 12, 13 and
14 of this Agreement will survive the termination of Employee's employment with
the Company.
 
3.      Employee's Responsibilities; Assignment of Film Projects.
 
 
 
 


 



 
 
(a) Employee agrees that during the term of Employee's employment by the Company
Employee will devote Employee's non- exclusive, first priority, no material
interference business time (does not have to be in person), and Employee's best
efforts and abilities to the performance of Employee's duties for the Company.
Employee will act with the Company's best interest in mind at all times and will
conduct itself and cause its affiliates to conduct themselves at the highest
professional standards of ethics and integrity. Employee agrees to use
Employee's best efforts and skills to preserve and grow the business of the
Company and the good will of its customers, employees and persons having
business relations with the Company. Employee will comply with all applicable
laws and with all the Company's policies and procedures, as may be amended by
the Company in its sole discretion.
 
(b) To the extent controlled by Employee (as delineated in Exhibit “A”) and so
long as Employee remains attached to each project in perpetuity, Employee hereby
grants to Company a right of first refusal to all rights, title and interest to
the Film Projects (as defined on Exhibit A). Employee further acknowledges that
such right of first refusal, and Employee's covenants, representations and
warranties set forth here is material consideration for the Company entering
into this Agreement and without such conveyance the Company would not execute
this Agreement (the "Right of First Refusal Period"). Any film projects not
listed on Exhibit “A” and not optioned to a third party under development,
production or under the control of Company, before the end of the Guaranteed
Term will remain with Employee without Company lien or encumbrance.
 
4.     Representations, Warranties and Covenants. Employee warrants and
represents
 
that Employee is under no contractual, judicial or other restraint that impairs
Employee's right or legal ability to enter into this Agreement and to carry out
Employee's duties and responsibilities for the Company.
 
(a) The Company and Parent represent, warrant and covenant to Employee as
follows:
 
(i)     The Company and Parent have the full authority, right, power and legal
capacity to enter into this Agreement and to consummate the transactions which
are provided for herein. The execution of this Agreement by the Company and
Parent and its delivery to Employee, and the consummation by it of the
transactions which are contemplated herein have been duly approved and
authorized by all necessary action by the Company and Parent and no further
authorization shall be necessary on the part of the Company or Parent for the
performance and consummation by the Company or Parent of the transactions which
are contemplated by this Agreement.
 
(b) Employee represents, warrants and covenants to the Company and Parent that:
 
(i)     Employee has the right to enter into this Agreement, to grant and convey
the rights granted and conveyed herein and to perform fully all of his
obligations in this Agreement;
 


 
2

 
 
(ii) Employee's entering into this Agreement with the Company and Parent and his
performance of the Services do not and will not conflict with or result in any
breach or default under any other agreement to which Employee is subject;
 
(iii) Employee and its affiliates has the required skill, experience and
qualifications to perform the Services; Employee and its affiliates shall
perform his duties in a professional and workmanlike manner in accordance with
industry best standards for similar services;
 
(iv) Employee shall perform the Services in compliance with all applicable
federal, state and local laws and regulations;
 
(v) The Company will receive good and valid title to the Film Projects and to
film projects to be developed in the future and all other results and proceeds
of the Services performed under this Agreement (collectively, the
"Deliverables"), free and clear of all encumbrances and liens of any kind; and
 
(vi) All Deliverables shall be Employee's original work (except for material in
the public domain or provided or otherwise acquired by the Company from other
third parties) and, to the best of Employee's knowledge, do not and will not
violate or infringe upon the intellectual property right or any other right
whatsoever of any person, firm, corporation or other entity
 
5.      Compensation and Benefits.
 
(a)          Base Salary. The Company shall pay to Employee a base salary as set
forth on Exhibit A (the "Base Salary") commencing June 1, 2020 paid monthly
thereafter on the 1st of each month during the Guaranteed Term and thereafter
and may be subject to applicable legal deductions, all as may be determined by
the Company from time to time and in accordance with applicable law.
 
(b)          Options. Promptly upon execution of this Agreement, subject to a
stock option plan which shall be attached hereto as Exhibit C and incorporated
herein by reference, the Parent will issue common stock of the Parent in the
amount of nine (9) million shares of common stock at a strike price of Ten Cents
($.10) per share of which five (5) million will vest immediately on execution of
this Agreement, two (2) million shares will no longer be subject of risk of
forfeiture on June 1, 2021 and the remaining two (2) million shares will no
longer be subject to risk of forfeiture on June 1, 2022. In addition, Employee
will have the right to participate freely in all equity stock option plans and
programs established for employees by the Company, which Employee shall
participate in all aspects and benefit to that of any other similarly situated
C-suite employee of Company, including Mike Witherill.
 
(c)          Other Benefits; Company Policies. During the Guaranteed Term (and
thereafter while Employee is employed), the Company will provide Employee with
other benefits (such as bonuses, perk packages, preferred stock positions, box
office bonuses, back-end/contingent compensation and the like) made generally
available to similarly situated employees of the Company, including Mike
Witherill. The Company may terminate, alter, or augment all benefits offered to
its employees, including Employee, as it deems appropriate from time to time in
its sole and absolute discretion to the extent permitted by applicable law, but
shall not selectively terminate, alter or augment any such treatment different
from those made to other employees. Employee shall comply with all Company
policies enacted or adopted from time to time by the Company including without
limitation and expense reimbursement policies.
 
 
 
 
 
3

 
 

6.      Training and Confidential Information. The Company will provide Employee
with such specialized training as the Company in its sole discretion deems
necessary or beneficial to Employee's performance of Employee's job duties and
will also provide confidential and proprietary information to Employee. Employee
agrees to safeguard all such confidential and proprietary information as set
forth in the Acknowledgement Regarding Confidential Information and Original
Work attached hereto as Exhibit B.
 
7.      Restrictive Covenants. In consideration for the commitments made by the
Company to Employee in this Agreement regarding the Company's employment and
training of Employee and the Company's disclosure of its Confidential
Information (as defined in Exhibit B hereto) to Employee, Employee agrees to the
restrictions set out in this Section 7. Employee recognizes and agrees that
these restrictions are necessary to protect the Company's customer base, good
will, Confidential Information and other business interests. Accordingly,
Employee hereby covenants and agrees as follows:
 
(a)      Corporate Opportunities. Subject to Clause 3(b) above, during the term
of this Agreement, Employee will submit to the CEO of the Company all business,
commercial and investment opportunities or offers presented to Employee or of
which Employee or its affiliates become aware which relate to the businesses of
the Company as such businesses of the Company exist at any time during the term
of this Agreement. However, if the Company determines not to pursue any
Corporate Opportunity, then Employee will retain all rights to exploit and
pursue the Corporate Opportunity at its sole discretion ("Corporate
Opportunities").
 
(b)      Non-Access. Commencing on the date of Employee's termination from the
Company and continuing thereafter, neither Employee nor any of its affiliates
will access the Company's or Parent's computer systems, download Parent or
Company files or any information from the Company's or Parent's computer systems
or in any way interfere, disrupt, modify or change any computer program used by
the Company or Parent or any data stored on the Company's or Parent's computer
systems.
 
(c)      Non-Disparagement. The Parties agree that during the term of Employee's
employment with the Company and at any time thereafter, not to make any
statements or communications (written, oral or electronically, publicly or
privately) that are intended to or could disparage or otherwise adversely affect
the business reputation of the Employee, the Parent or the Company, or each of
their affiliates, or their owners, shareholders, directors, managers, officers,
employees, or products or services. Without limitation, this prohibition applies
to statements made anonymously, or under an alias, and includes postings made
online or via social media, including but not limited to Facebook, Instagram,
LinkedIn, TikTok, and Twitter.
 
 
 
4

 
 

 
(d)      Amendment. If the covenants contained in Sections 7(a)-(c) of this
Agreement, or any portion thereof, are found by any court having jurisdiction to
be too broad in scope, whether as to activities, time period, geographic area or
otherwise, these covenants will nevertheless remain effective but will be
considered amended to the extent considered by such court to be reasonable, and
will be fully enforceable as so amended.
 
8.      Termination of Agreement. This Agreement may be terminated as set forth
below.
 
(a)      Death or Disability. This Agreement shall automatically terminate upon
the death of Rob Paris or upon Rob Paris’ becoming disabled to the extent that
Employee cannot perform the essential functions of Employee's position due to
the inability of Rob Paris to perform the duties required of Employee as
determined in good faith by a physician reasonably acceptable to the Company. In
the event this Agreement is terminated pursuant to this subsection, the Company
shall pay to Employee the Base Salary and common stock (under Clause 5(b)) due
to Employee through the date of the termination of Employee's employment.
 
(b)      By the Parties. Following the Guaranteed Term (which the Company shall
provide two (2) weeks' notice of any such termination hereof), the Company may
terminate this Agreement immediately for any reason or no reason, with or
without notice. Employee may terminate this Agreement for any reason or no
reason by giving the Company two (2) weeks' prior written notice of Employee's
intent to terminate (the "Notice Period"). Upon giving such notice by Employee,
the Parties shall meet and in good faith confer regarding Employee's work
responsibilities during the Notice Period. During the Notice Period, Employee
agrees to use Employee's reasonable best efforts to continue Employee's work for
the Company and the Company agrees to continue compensating Employee until
Employee's termination date with the same compensation and benefits as Employee
received immediately before the notice was given. In the event this Agreement is
terminated pursuant to this subsection by either Party, the Company shall pay to
Employee the Base Salary due to Employee through the date of Employee's
termination.
 
9.      Return of Property to the Company. Upon the termination of Employee's
employment with the Company, Employee agrees to immediately provide the Company
with a written inventory of all Company-owned property in Employee's possession
or under Employee's control and to immediately return to the Company all
Company-owned property in Employee's possession or control, including but not
limited to Confidential Information. After Employee's termination Employee will
not retain copies of any documents or other property belonging to the Company.
Employee will use Employee's reasonable best efforts to delete, permanently
remove or otherwise erase those copies of any Company-owned property that
resides on Employee's hard drives, file servers, computer backups, disaster
recovery or electronic media continuity systems.
 
 
 
 
 
5

 
 
The obligations of Employee with respect to any such Company-owned property
shall survive until the same is deleted, removed or otherwise erased from such
hard drives, file services, computer backup, disaster recovery or electronic
media continuity systems.
 
10.      Works; Developments. Subject to Exhibit A and Clause 7(a) above,
Employee acknowledges that the Company owns all Intellectual Property Rights
(defined below) in any material developed, sourced and optioned/purchased by
Company in connection with Employee's employment by the Company. Employee agrees
that any and all written materials and writings ("Work") that are optioned or
greenlit for development by Company for the Company's use during the term of
Employee's employment shall be deemed a "work made for hire" within the meaning
of the United States Copyright Act, Title 17, United States Code, which vests
all copyright interest in and to the Work in the Company. Employee agrees to
notify the Company of any Work conceived or developed by Employee during the
term of Employee's employment. In exchange for the covenants in this Agreement
and other good and valuable consideration, Employee acknowledges and agrees that
all of the Work (and all rights therein, including, without limitation,
copyright) belongs to and shall be the sole and exclusive property of the
Company. Employee further acknowledges and agrees to the Acknowledgement
Regarding Confidential Information and Original Work attached hereto as Exhibit
B.
 
11.      Arbitration.
 
(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions and/or arising out of or relating in any way to Employee's
employment, including application for employment, with the Company or
termination of employment, including any alleged violation of statute, common
law or public policy shall be submitted to and decided by final and binding
arbitration. Notwithstanding anything to the contrary, nothing in this Agreement
shall be interpreted to mean that employees are precluded from filing complaints
with the federal Equal Employment Opportunity Commission, and National Labor
Relations Board.
 
(b) The arbitration shall be administered by the American Arbitration
Association and held in Los Angeles before a single arbitrator, in strict
adherence to the then-current American Arbitration Association and the Federal
Arbitration Act, as modified by the terms and conditions contained in this
Agreement.
 
(c) By entering into this Agreement, Employee agrees to waive all rights to a
jury trial and waives the right to pursue any class action, collective action,
or representative claims to the maximum extent allowed by law. To the extent a
class or collective action or representative claim may not be waived, the
Employee agrees to stay any such claims until after all claims subject to
arbitration are fully resolved.
 
(d) The arbitrator shall be selected by mutual agreement of the parties or, if
the parties cannot agree, then by striking from a list of arbitrators supplied
by American Arbitration Association. The arbitrator shall issue a written
opinion stating the essential findings and conclusions on which the arbitrator's
award is based. Each Party shall pay its own expenses of arbitration, and the
expenses of the arbitrators shall be equally shared between the Company and
Employee unless the arbitrators assess as part of their award all or any part of
the arbitration expenses of a Party (including reasonable attorneys' fees)
against the other Party.
 
 
6

 
 

(e)          Employee may contact the Company or its CEO if Employee has any
questions about the arbitration process. This Agreement to arbitrate is freely
negotiated between Employee and the Company and is mutually entered into between
the parties. Each Party fully understands and agrees that they are giving up
certain rights otherwise afforded to them by civil court actions, including but
not limited to the right to a jury trial.
 

12.      Waiver of Right to Jury Trial. NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT, PARTIES SHALL, AND HEREBY DO, IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE, CONTROVERSY, CLAIM, OR CAUSE OF
ACTION ARISING OUT OF OR RELATING TO EMPLOYEE'S EMPLOYMENT WITH THE COMPANY, THE
TERMINATION OF THAT EMPLOYMENT, OR THIS AGREEMENT (EITHER ALLEGED BREACH OR
ENFORCEMENT).
 

13.      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
 
14.      Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable, or void, in whole or in part, then both Parties
will be relieved of all obligations arising under such provision, but only to
the extent it is illegal, unenforceable, or void. The Parties intend that this
Agreement will be deemed amended by modifying any such illegal, unenforceable,
or void provision to the extent necessary to make it legal and enforceable while
preserving its intent, or if such is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives. Notwithstanding the foregoing, if the remainder of this Agreement
will not be affected by such declaration or finding and is capable of
substantial performance, then each provision not so affected will be enforced to
the extent permitted by law.
 
15.      Waiver. No delay or omission by either Party to exercise any right or
power under this Agreement will impair such right or power or be construed as a
waiver thereof. A waiver by either Party of any of the covenants to be performed
by the other or any breach thereof will not be construed to be a waiver of any
succeeding breach thereof or of any other covenant contained in this Agreement.
All remedies provided for in this Agreement will be cumulative and in addition
to and not in lieu of any other remedies available to either Party at law, in
equity or otherwise.
 
16.      Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either Party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by mail (registered or certified) or by a recognized "next-day
delivery service" to (a) if to the Company, the address of the Company's
corporate headquarters, and (b) if to Employee, the address identified on
Employee's payroll check or such other address as Employee may have advised the
Company in writing. Alternatively, notice may be given electronically by email,
SMS text message, or iMessage to the email addresses and phone numbers set forth
on the signature page to this Agreement, if any.
 
 
 
7

 
 

17.      Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and Employee relating to the subject matter
herein and supersedes all prior discussions or representations between the
Parties including, but not limited to, any representations made during any
interview(s) or relocation negotiations, whether written or oral. Any subsequent
change or changes in Employee's duties, salary, or compensation will not affect
the validity or scope of this Agreement.
 
18.      Amendment. This Agreement may be amended only in a writing signed by
both Parties.
 
19.      Gender. Unless the context clearly indicates otherwise, wherever the
masculine or feminine is used in this Agreement, the same is intended, and shall
be understood and interpreted to include all individuals, of any gender, or
those who do not identify with any gender.
 
20.      Drafting. It is agreed to by both Parties that there should be no
effect given to which Party or law firm drafted this Agreement.
 
21.      Assignment. This Agreement shall be binding on the Parties' respective
successors, heirs, and assigns. The Company may freely assign this Agreement in
its sole and absolute discretion. Employee may not assign this Agreement but may
at any time assign stock to any affiliate of its choosing. Company will directly
pay 5% of Employee’s Base Salary and Common Stock to Entertainment Law Partners,
PC and offset this same amount from the compensation of Employee.
 
22.      Counterparts. This Agreement may be signed in any number of
counterparts, which shall constitute but one document. Facsimile, DocuSign, PDF,
or email copies of signatures will be deemed acceptable as original signatures.
 
23.      Acknowledgment. By signing below, the Parties certify and represent
that they have carefully read and considered the foregoing Agreement, including
the Acknowledgement Regarding Confidential Information and Original Work
attached hereto as Exhibit B, and fully understand all provisions of this
Agreement and understand the consequences of signing this Agreement, and have
signed this Agreement voluntarily and without coercion, undue influence,
threats, or intimidations of any kind or type whatsoever.
 
24.      Attorneys' Fees and Costs. In the event of any claim, controversy or
dispute arising out of or relating to this Agreement, or the breach hereof, the
each Party shall be pay their own attorneys' fees and costs in connection with
any arbitration or court proceeding.
 
(Signature page follows.)
 
 
 
 
 
 
 
 
 


 
8

 
 
IN WITNESS WHEREOF, each Party has duly executed and delivered this Employment
Agreement as of the Effective Date, which both Parties understand and agree
includes Exhibit A.
 
COMPANY:
 
RIVULET FILMS, INC
a Delaware corporation
 
By: /s/ Michael Witherill
Name: Michael Witherill
Title: President                

Email: ______________

 
PARENT:
 
RIVULET MEDIA, INC.
a Delaware corporation
 
By: /s/ Michael Witherill
Name: Michael Witherill
Title: President               

 
EMPLOYEE: PARIS FILM, INC.
 
/s/ Rob Paris                                                                 
  

Rob Paris
President
Email: rob@parisfilminc.com               

Cell Phone: 310 402 6527                     

 
INDIVIDUAL: ROB PARIS
 
/s/ Rob Paris                                            

Printed Name: Rob Paris                         

Email: rob@parisfilminc.com                

Cell Phone: 310 402 6527                      


 
 
Signature Page – Employment Agreement—___________________
  

 



 
 

EXHIBIT A
 
 
Compensation; Assignment of Film Project Rights by Employee
 
A. Compensation to Employee:
Base Salary. Base compensation to Employee during the term of the Agreement to
be $10,000 per month guaranteed for the first six (6) months commencing June 1,
2020.
 
B. Film Projects Assigned by Employee to the Company:
For purposes hereof, "Film Projects" shall mean all rights, title and interest,
including without limitation all (1) motion picture, ancillary and allied rights
and (2) other intellectual property rights associated therewith, to the
following production material sourced with respect to each of with either
Employee or his affiliate possesses or the ability to gain possession of such
rights, title or interest:
 
1. PLEASE BABY PLEASE (as to which Employee has provided the Company with a term
sheet, which is in good faith negotiation); and
 
2. ACOLYTE (written by Derek Kolstad) (as to which Employee reasonably believes
he can obtain such rights); and
 
3. All other film, story or other production concepts which Employee creates,
develops or otherwise originates during the term of the Agreement (which new
concepts shall be added to this Exhibit A from time to time) and not passed on
by Company.
 
 
B. Employee shall be attached as producer, subject to a separate producer
agreement, negotiated in good faith per standard industry custom and Employee’s
precedent and stature in the entertainment business, to all projects sourced by
Employee during the term of Employee’s employment. This clause C. shall survive
any termination of this Agreement. For the sake of clarity, regardless of
Employee’s employment status, Employee shall remain a producer, on a pay or play
basis, to each project under this Agreement.
 
 

 
 
 
 
 
 



 
A-1

 
 
Exhibit B
 
Acknowledgement Regarding Confidential Information and Works Subject to the 
Agreement. In the event of a conflict between this acknowledgement and the
 Agreement, the Agreement shall control.
 
1. Confidential Information.
 
A. Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to fulfill my employment obligations, or to disclose to
any person, firm or corporation without written authorization of the President,
any Confidential Information of the Company. I understand that "Confidential
Information" means any non-public information that relates to the actual or
anticipated business or research and development of the Company, technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding the Company's products or services and
markets therefor, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my employment), developments, inventions, processes,
formulas, technology, designs, drawings, engineering, marketing, finances,
ideas, artwork, plans, documents, concepts, inventions, trademark and copyright
applications, improvements, specifications, drawings, cost data, process flow
diagrams, customer and supplier lists, bills, other business information and/or
any other written material referring to same. I further understand that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
mine or of others who were under confidentiality obligations as to the item or
items involved or improvements or new versions thereof.
 
B. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.
 
C. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.
 
2. Works.
 
A. Prior Works. Subject to clause 7(a), ff in the course of my employment with
the Company, I incorporate into a Company product, process or service a prior
work owned by me or in which I have an interest, I hereby grant to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual, worldwide
license to make, have made, modify, use and sell such prior work as part of or
in connection with such product, process or service, and to practice any method
related thereto.
 
 
 
B-1

 
 

B. Assignment of Works. Subject to the Clause 7(a) of the Agreement and strictly
limited to those project contemplated under Employee’s tenure of employment, I
agree that I will promptly make full written disclosure to the Company, will
hold in trust for the sole right and benefit of the Company, and hereby assign
to the Company, or its designee, all my right, title, and interest in and to any
and all inventions, original works of authorship, developments, ideas, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the employ of the Company (collectively referred to as "Works"). I further
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of and during the period of my
employment with the Company and which are protectable by copyright are "works
made for hire," as that term is defined in the United States Copyright Act. I
understand and agree that the decision whether or not to commercialize or market
any invention developed by me solely or jointly with others is within the
Company's sole discretion and for the Company's sole benefit and that no royalty
will be due to me as a result of the Company's efforts to commercialize or
market any such invention. Notwithstanding this Section 2(b), if the company
determines that is will neither option of “greenlight” the Works then this
assignment shall be revoked and Employee will retain all Works.
 
C. Works Assigned to the United States. Subject to the Clause 7(a) of the
Agreement and strictly limited to those projects contemplated under Employee’s
tenure of employment, I agree to assign to the United States government all my
right, title, and interest in and to any and all Works whenever such full title
is required to be in the United States by a contract between the Company and the
United States or any of its agencies.
 
D. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Works made by me (solely or jointly with others) during
the term of my employment with the Company. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times.
 
E. Patent and Copyright Registrations. Subject to the Clause 7(a) of the
Agreement and strictly limited to those project contemplated under Employee’s
tenure of employment, I agree to assist the Company, or its designee, at the
Company's expense, in every proper way to secure the Company's rights in the
Works and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns, and nominees the sole and exclusive rights,
title and interest in and to such Works, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement. If the Company is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Works or original works of authorship assigned to the
Company as above, then I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney in fact, to
act for and in my behalf and stead to execute and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters patent or copyright registrations thereon with the same legal force
and effect as if executed by me.
 
 
 
 
 


 
B-2

 
 
Exhibit C
 
 
Attached under Separate Cover
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
C-1
